246 S.W.2d 635 (1951)
GARZA
v.
STATE.
No. 25510.
Court of Criminal Appeals of Texas.
December 19, 1951.
Hector de Pena, Thurman Lee Mulhollan, Corpus Christi, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
MORRISON, Judge.
The offense is possession of marijuana, a narcotic drug; the punishment, two years in the penitentiary.
Appellant was arrested and searched by police officers who observed him coming out of a dark alley in the business district of Corpus Christi shortly after midnight.
Officer Wilkins testified that he and his fellow officer searched appellant and found a few traces of what he believed to be marijuana in the cuffs of his trousers and a marijuana cigarette in his hat band.
Appellant relies upon two bills of exception. Bill No. 1 complains of the testimony regarding the search, and Bill No. 2 of the marijuana cigarette as an exhibit.
Both bills set out the ground of the objection as follows: "* * * that the results of such search of the defendant was inadmissible under the provisions of Article 727a, Code of Criminal Procedure of the State of Texas [Vernon's Ann.C.C.P.], in that the arrest of the defendant was an illegal arrest as being in violation of Articles 212, 213, 215, and 217, of the Code of Criminal Procedure, said arrest being made without a warrant, and that a proper predicate had not been laid under Article 725b of the Penal Code of Texas [Vernon's Ann. P.C.], so as to authorize a search of the defendant * * *".
Nowhere in the bills does the trial court certify that in fact the officers had no search warrant, that in fact the officers had no warrant of arrest, or that in fact a *636 proper predicate had not been laid for the search.
It follows that the bills are deficient and show no reversible error. See Martinez v. State, Tex.Cr.R., 246 S.W.2d 633, this day decided and cases there cited.
No reversible error appearing, the judgment is affirmed.